946 F.2d 898
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jimmy Neil KINSLOW, Plaintiff-Appellant,v.Terry KENNY, Defendant-Appellee.
No. 89-15532.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 10, 1991.*Decided Oct. 9, 1991.

1
Before CANBY and KOZINSKI, Circuit Judges, and NIELSEN, District Judge.**


2
MEMORANDUM***


3
Jimmy Neil Kinslow appeals from the dismissal of his claim that his constitutional rights were violated when jail officials took photographs of him while he was nude.   Kinslow pointed to no improper use of the photographs.   We agree with the district court that photographing detainees nude is reasonably related to the legitimate goal of providing identification, particularly in light of Kinslow's escape history.   See Washington v. Harper, 494 U.S. 210, ----, 110 S. Ct. 1020, 1037-39 (1990).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P 34(a);  9th Cir.R. 34-4


**
 The Honorable Wm. Fremming Nielsen, United States District Judge, Eastern District of Washington, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3